Appeal by the defendant from a judgment of the Supreme Court, Kings County (Corriero, J.), rendered September 2, 1987, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court violated his right to be present during the impaneling of the jury. The voir dire was conducted in open court, in the presence of the defendant and both counsel. The court, however, allowed counsel to conduct some questioning at a bench conference prior to the formal voir dire, and also allowed counsel to exercise their challenges to the jurors in a corridor outside the courtroom. As recently stated by the Court of Appeals, such procedures do not violate a defendant’s statutory and constitutional right to be present at the impaneling of the jury (People v Velasco, 77 NY2d 469).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Brown, J. P., Eiber, Rosenblatt and Ritter, JJ., concur.